DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hogg (US Patent 4021956) in view of Miller (US PGPUB 20140047757) and Koberstein (US Patent 959555).
Regarding claim 1, Hogg teaches a stretch net for safely and securely retrieving and transporting fish of various sizes (Abstract) comprising: 
a spring (leaf spring 17; Fig. 4); 
a first handle (top handle portion 7a; Fig. 4); 
a second handle (bottom handle portion 7a; Fig. 4);
a neck (see Fig. 4 wherein the top and bottom portions of handle 7a crossover); 
a hoop (limit means 9 & urge members 3a & 4a; Figs. 3 & 4); 
a net (net portion 6; Fig. 3); 

the neck being connected to the first handle and the second handle opposite the spring (see Fig. 4); 
the hoop being terminally connected to the neck opposite the first handle and the second handle (see Fig. 4);
the net being terminally connected to the hoop (see Figs. 3 & 4);
the neck comprising a first crossing member and a second crossing member (see Fig. 4 wherein the top and bottom portions of handle 7a crossover);
the first crossing member (bottom crossing portion of handle 7a) being terminally positioned on the first handle (top handle portion 7a) opposite the spring (spring 17);
the second crossing member (top crossing portion of handle 7a) being terminally positioned on the second handle (bottom handle portion 7a) opposite the spring (spring 17);
the first crossing member (bottom crossing portion of handle 7a) being terminally connected to the hoop (limit means 9 & urge members 3a & 4a) adjacent the second handle (bottom handle portion 7a);
the second crossing member (top crossing portion of handle 7a) being terminally connected to the hoop (limit means 9 & urge members 3a & 4a) adjacent the first handle (top handle portion 7a);
the first crossing member of the neck (see Fig. 4 wherein the top and bottom portions of handle 7a crossover) comprising a first deformation (see Figs. 2 & 4 wherein the crossing members of the neck are deformed); 
the second crossing member of the neck comprising a second deformation (see Figs. 2 & 4 wherein the crossing members are deformed while the net is in the open position (Fig. 2)); 
the first deformation being positioned adjacent the hoop; 

Hogg does not teach a spring coil, the first crossing member of the neck being an elongated linear member and the second crossing member of the neck being an elongated linear member.	
Miller teaches a spring coil (torsion spring 9; Fig. 9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hogg to incorporate the teachings of Miller to provide a coil spring, as doing so provides an obvious alternate spring option which allows a user to tactilely control the separation between the hoop arms, as recognized by Miller (Page 2, para [0024]) and as understood by one of ordinary skill in the art.
Koberstein teaches a fishing net wherein the first crossing member of the neck is an elongated linear member and the second crossing member of the neck is an elongated linear member (see elongated linear members of the neck just below where frame members a & b cross; Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hogg to incorporate the teachings of Koberstein to provide a neck elongated linear crossing members, as doing so provides additional length to the device which allows a user to scoop up fish from a further distance, as understood by one of ordinary skill in the art.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Villasana (US Patent 205818) in view of Miller (US PGPUB 20140047757).
Regarding claim 4, Villasana teaches clip for holding an object without touching the object during the intended use (Page 2, para 3) comprising: 
a spring (spring clamp; Exhibit A, below); 
a first handle (handles; Exhibit A, below); 

a neck (neck; Exhibit A, below); 
a jaw (jaw; Exhibit A, below); 
the spring being connected to the first handle and the second handle (see Exhibit A); 
the neck being connected to the first handle and the second handle opposite the spring (see Exhibit A);
the jaw being terminally connected to the neck opposite the first handle and the second handle (see Exhibit A);
 the neck (neck; Exhibit A, below) comprising a first crossing member and a second crossing member (see where the neck comprises crossing members; Exhibit A); 
the first crossing member being terminally connected to the first handle (crossing members of neck are terminally connected to the handle; Exhibit A); 
the second crossing member being terminally connected to the second handle (crossing members of neck are terminally connected to the handle; Exhibit A);
the jaw comprising a first jaw member and a second jaw member (see Exhibit A wherein the jaw has two tips); 
the first jaw member being terminally connected to the first crossing member of the neck (see Exhibit A); 
the second jaw member being terminally connected to the second crossing member of the neck (see Exhibit A);
the first jaw member and the second jaw member being separably in contact with each other to close the jaw (jaws can grasp an item by pressing the handles together; Page 2, para 5; Exhibit A shows the device holding an object but it is understood that in a closed position (not holding an object) the 
the first crossing member of the neck being an elongated linear member; the second crossing member of the neck being an elongated linear member (see Exhibit A, wherein the crossing members immediately adjacent the handles are elongated linear members);
the first crossing member of the neck comprising a first deformation; the second crossing member of the neck comprising a second deformation; 
the first deformation being positioned adjacent the jaw; 
and the second deformation being adjacent the jaw (see Exhibit A, wherein the crossing members of the neck are both deformed adjacent the jaw).

    PNG
    media_image1.png
    328
    342
    media_image1.png
    Greyscale

Villasana does not teach a spring coil.
Miller teaches a device for holding a fish without touching it comprising a spring coil (torsion spring 9; Fig. 9).

.
Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive.
Applicant argued that “Miller contains arms 2 and 3 that are rigid and does not contain deformations that hinge like the present invention”.
In response, Miller was only used to teach a spring coil (torsion spring 9; Fig. 9) and not deformations. The deformations were taught by the primary references, Hogg and Villasana. It would have been obvious to one of ordinary skill in the art to replace the springs of Hogg and of Villasana with the spring coil of Miller since it is an obvious alternate spring option, as recognized by Miller. 
Applicant argued that “Claim 1 should not be rejected because materials claimed, specifically handle components and deformations, are not obvious in light of Hogg, Koberstein, and Miller.”
In response, the device of Hogg does not teach a spring coil or the first crossing member of the neck being an elongated linear member and the second crossing member of the neck being an elongated linear member. 
Miller teaches a similar device, a fish net, which uses as spring coil which is connected to the first and second handles. Miller also indicates why it would be obvious to use the spring 9, as it allows a user to tactilely control the separation between parts of the device (Page 2, para [0024]). 
Koberstein also teaches a similar device, a fish net, wherein the first crossing member of the neck is an elongated linear member and the second crossing member of the neck is an elongated linear member. Providing an elongated linear members to the crossing members of the neck, as taught by 
Applicant argued that “no deformations along the crossing member are included in the clip taught by Villasana, leading to different functionality, as therefore claim 4 should not have been rejected.”
In response, Villasana does teach deformations along the crossing members. As seen in Exhibit A (above) the area adjacent the jaw is deformed on both the first and second crossing members of the neck (see area outlined in box, labeled: “Neck”). These areas are considered deformations since the material is not straight but rather, deformed. Additionally, there is no functionality claim. Since the limitations of claim 4 are taught by Villasana in view of Miller, as explained in the rejection above, the rejection of claim 4 is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643